Citation Nr: 1620890	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps  from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2012 videoconference hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with claims file.

This matter was previously remanded by the Board for further development in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 Remand, the Board directed that the Veteran be afforded a VA examination to address the etiology of his left shoulder disability.   It is again noted that the Veteran contends that his documented July 1975 in-service shoulder injury was erroneously recorded in treatment records as occurring in his right shoulder instead of his left.  See February 2012 Board Hearing Transcript.  The Board found this testimony credible and conceded this injury.

With that said, the Board in the remand directives for a VA examination specified the following: "the examining clinician is specifically instructed to regard the treatment for a shoulder injury in service to be for the Veteran's left shoulder."  The Board then emphasized that any opinion obtained must be predicated on consideration of the Veteran suffering a "left shoulder injury during military service in July 1975." 

In June 2014, the Veteran was afforded a VA examination.  On examination the Veteran was diagnosed with a left shoulder rotator cuff tear and degenerative joint disease.  This examiner opined that it was less likely than not that his current left shoulder disabilities had their onset during active duty.  Rather, it was more likely that these disabilities were due to an on-the-job injury that occurred post-service in 2001.  The basis of the negative, in part, was that the service treatment records only documented a right shoulder injury.  Additionally, the examiner noted that the claims file was silent as to medical records containing reports of symptomology until decades after service.

The Board finds this opinion in adequate for adjudication purposes.  In the instant case, the examiner disregarded specific instructions directing that all documented in-service injuries to the shoulder were to be accorded to the left shoulder instead of the right.  Further, the examiner failed to address the Veteran's competent and credible testimony that his shoulder disability manifested in pain and limited range of motion prior to reinjuring the area in 2001.  In doing so, the examiner failed to truly address whether his current disability, even though admittedly reinjured after service, had its onset in-service.  As a result of the foregoing, the Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims file to an appropriate physician, preferably the one who completed the June 2014 VA examination, for an opinion concerning the Veteran's left shoulder disability.

The claims file, to include a copy of this REMAND, must be provided to the physician in conjunction with the opinion, and it is essential that the physician provide a complete rationale for the opinion. 
The opinion should address the following:

(a) Whether it is as likely as not that any current left shoulder disability present during the pendency of the claim had its onset during active duty?

(b) If the clinician determines that the Veteran's current left shoulder disability is solely the result of a supervening post-service injury to the left shoulder a thorough rationale must be provided.

In making these determinations the examiner must discuss the following:

i) The Veteran's conceded in-service dislocation injury of the left shoulder acromioclavicular joint in July 1975.  

NOTE: It is acknowledged that service treatment records indicate this injury occurred in the right shoulder.  However, for the purposes of this opinion any service treatment records which denote injury to the right shoulder are considered to be erroneously transcribed.  Meaning these right shoulder injuries are to be accorded to the Veteran's left shoulder.  

ii) The Veteran's competent and credible testimony that he experienced continuous symptoms of worsening pain and limited range of motion since his initial in-service injury.

iii) The Veteran's contention that his initial in-service injury was progressively aggravated by overuse which resulted in tearing overtime and re-injury in 2001.  

The rationale for the opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should explain why speculation is required.

2. After the AOJ completes all of the development requested above to the extent possible, it should again review the claim on the basis of all additional evidence associated with the claims file.  If the RO cannot grant the benefits sought on appeal in their entirety, then it should furnish the veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

